Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

COOLING SYSTEM

Examiner: Adam Arciero	S.N. 16/496,235	Art Unit: 1727	January 20, 2022

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 06, 2022 has been entered. Claims 1-3 and 5-12 are currently pending. Claim 1 has been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(a) on claims 1-3 and 5-12 are withdrawn because Applicant has amended the independent claim.
Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Schilder et al. and Rawlinson on claims 1, 3, 6 and 9-12 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Schilder et al., Rawlinson and Rinker et al. on claims 2 and 5 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Schilder et al., Rawlinson and Sugita et al. on claims 7-8 are withdrawn because Applicant has amended the independent claim.

Claims 1-3, 6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0040175 A1) in view of Schilder et al. (US 2016/0204483 A1) and Rawlinson (US 2015/0135940 A1).
As to Claims 1 and 11, Yang et al. discloses an energy storage cooling system for cooling batteries, comprising: a coolant source and cooling fluid conduit 230 (not specifically shown but denoted by incoming arrow in Fig. 1); a plurality of energy storage devices 140 arranged on carriers 200 wherein multiple carriers are stacked to form a module 300 (Abstract and Fig. 3, 7-8). The carriers further comprise cooling channels 220 to form an integral cooler for each energy storage device, wherein one surface of each energy storage device is in thermal contact with the cooler 200,210,211,212,215 (Fig. 3-4 and 7). Yang et al. does not specifically disclose wherein another surface of each energy storage device comprises a thermally insulating layer or what the cooling conduits are made of.
However, Schilder et al. teaches an energy storage cooling system for cooling batteries, comprising: a cooling fluid source 110,232; a fluid conduit for supplying the cooling fluid to an energy storage module; wherein one surface of each battery is provided with a thermally insulating layer 202,210 to reduce heat transfer between adjacent batteries (Abstract, Fig. 1, 2A-2B and paragraphs [0021]-[0029]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Yang so that each battery device comprises a thermally insulating layer between adjacent battery devices because Schilder teaches that heat transfer between adjacent devices is reduced (paragraph [0027]).
In addition, Rawlinson teaches of a cooling apparatus for a battery pack, wherein the cooling conduits of the battery pack are fabricated from polyethylene (paragraph [0009]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the cooling conduits of modified Yang to be made of polyethylene because Rawlinson teaches that such a material is preferable for use in a battery pack of a vehicle (paragraph [0038]). In addition, the courts have held that one of ordinary skill in the art would have been capable of applying this known technique to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See KSR, MREP 2143, I, D.
As to Claim 2, Yang et al. discloses wherein the cooler comprises a serpentine channel (Fig. 6).

However, Schilder et al. teaches wherein the cooler comprises a plurality of parallel channels 116 coupled to the cooling fluid source 110 (Fig. 1). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the shape and arrangement of the cooling channels of Yang to comprise a plurality of parallel channels because Schilder teaches that cell-to-cell thermal propagation can be prevented (Abstract).
As to Claim 6, Yang et al. discloses wherein the coolant is water (claim 17).
As to Claim 9, it is noted that claim 9 is a product-by-process claim. The courts have held that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113, I.
As to Claim 10, Yang does not specifically disclose the claimed closed, recirculating system. 
However, Schilder et al. teaches a closed cooling system (re-circulating) (Fig. 1 and paragraph [0033]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the cooling system of Yang to comprise a closed, 
As to Claim 12, modified Yang discloses the cooling system of claim 1, as discussed above. Yang does not specifically disclose wherein the batteries are connected in series. However, there are a known finite number of options for connecting a plurality of battery cells (parallel or series) and the courts have held that one of ordinary skill in the art would have found it obvious to try the finite options with a reasonable expectation of success. See KSR, MPEP 2143, I, E. At the time of the invention, it would have been obvious to one of ordinary skill in the art to connect the battery cells of modified Yang in series because Yang teaches that a vehicle can be powered by the batteries (paragraph [0042]).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0040175 A1) in view of Schilder et al. (US 2016/0204483 A1) and Rawlinson (US 2015/0135940 A1) as applied to claims 1-3, 6 and 9-12 and further in view of Rinker et al. (US 2016/0233564 A1).
As to Claim 5, modified Yang does not specifically disclose the thickness of the cooling channel walls.
However, Rinker et al. teaches of cooling channels for cooling a battery wherein the cooling channels have a wall thickness of between about 10 nm to about 1000 nm, which falls within the claimed range (paragraph [0041]). At the time of the invention, ti would have been obvious to one of ordinary skill in the art to modify the thickness of the cooling channel walls of modified Yang to be within the claimed range because Rinker et al. teaches that the walls will not collapse, and heat-transfer will be realized (Abstract and paragraph [0042]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0040175 A1) in view of Schilder et al. (US 2016/0204483 A1) and Rawlinson (US 2015/0135940 A1) as applied to claims 1-3, 6 and 9-12 and further in view of Sugita et al. (US 2012/0028107 A1).
As to Claim 7, modified Yang does not specifically disclose that the heat insulating layer comprises an inorganic silicate.

As to Claim 8, modified Yang does not specifically disclose the thickness of the heat-insulating layer.
However, Sugita et al. teaches of a heat insulating layer placed between adjacent batteries, wherein the heat insulating layer has a thickness of 0.04-2mm, which falls within the claimed range (paragraph [0068]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the thickness of the insulating layers of modified Yang to fall within the claimed range because Sugita et al. teaches that reduction in size of the battery while providing stability can be achieved (paragraph [0068]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727